DETAILED ACTION

This office action is in regards to a non-provisional application filed March 27, 2020 claiming priority to foreign application EP19176237.6 filed May 23, 2019.  Claims 1-13 have been amended. Claims 1-13 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-10 are objected to because of the following informalities:  In line 1 of each claim, the phrase “jewellery” may be suggested to read “jewelry”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3-5 and 8-9 recite the limitations "the elastomer material”, “the composite material” and the “the natural elastomer material" in lines 2 of the claims wherein the applicant only has “the natural elastomer composite material” and “natural elastomer matrix” from which to choose. There is insufficient antecedent basis for these limitations in the claims.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claims 1, 3, 5, 8, and 10, the base of comparison for the percentage of components is indefinite. Is it weight%?, mass%?, volume%?, based on the total natural elastomer composite material?, based on the total natural elastomer matrix?, etc… Claims 2, 4, 6-7, 9, and 11-13 are rejected due to their dependence on claims 1, 3, 5, 8, and 10.
Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 5 and 8, the phrase "at least" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It appears the elastomer material comprises “at least” within the cited range but may be higher.  It may be suggested to delete the phrase “at least”.
Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the casting(s)" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. Claims 11-13 are rejected due to their dependence on claim 10.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Waniek (DE 198477710 A1).
Waniek discloses a piece of jewelry (watchband) made of a natural elastomer composite material, characterised in that the natural elastomer composite material comprises a natural elastomer matrix (latex) in which cellulose fibers (fibers 116 made of cellulose, etc.), anti-odor agents (layer 114 containing antibacterial active substances), and silica (silica gel) are dispersed. And, the weight percentages of the cellulose fibers, the anti-odor agents, etc., are of a matter of selective planning suitably determinable for one skilled in the art as necessary [column 1, line 3 to column 23, line 63; Figs. 1 to 15; particularly column 8, line 19 to column 23, line 63; Figs. 12 and 13]. Thus, claims 1-2 were readily conceivable for one of ordinary skill in the art on the basis of what is described in Waniek. 

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Waniek (DE 19847710 A1) in view of Bourquard (EP 2468127 A1).
Bourguard [paragraphs 0001-0050 and Figs. 1 to 3 (particularly paragraphs 0002, 0007-0009 and 0021-0025)] discloses that an elastomer material used for a watchband and the like contains a fluorinated elastomer. Since the matters described in Waniek and Bourguard both pertain to a piece of jewelry and therefore belong to the same technical field, no particular ingenuity is required for one skilled in the art to make the material of the piece of jewelry described in Reference 1 contain the fluorinated elastomer of Reference 2 and, on that occasion, suitably set the contained amount thereof, and include long/short cellulose fibres as necessary.

Claim(s) 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waniek (DE 198477710 A1) in view of Bourquard (EP 2468127 A1) and further in view of Russo et al. (WO 2017/036642 A1).
In regards to claim 5, Russo et al. [paragraphs 0001-0088 (paragraphs 0002 and 0040, in particular)] describes that the elastomer material used for the watchband contains dye additives. Since the matters described in Waniek and Russo et al. both pertain to a piece of jewelry and therefore belong to the same technical field, no particular ingenuity is required for one skilled in the art to make the material of the piece of jewelry described in Waniek contains the dye additives of Russo et al. Thus claim 5 was easily conceivable for one of ordinary skill in the art in view of Waniek, Bourquard, and Russo et al.. 
In regards to claim 6-9, Waniek discloses the anti-odor agent is zeolite and Bourquard discloses the elastomer material comprising polytetrafluoroethylene. One of ordinary skill in the art would find obvious to use a release agent at the time of molding which is commonly used in molding applications. Thus claims 6-9 were easily conceivable for one of ordinary skill in the art in view of skilled in the art in view of Waniek, Bourquard, and Russo et al.. It has been held that the recitation that an element is "able to" perform or is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable, see In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
In regards to claims 10-13, Russo et al. disclose that the watchband is made of a polymer material and is subject to a heat treatment and molded by using a material containing antioxidant, therefore it would be obvious to one of ordinary skill in the art in view of Waniek, Bourquard, and Russo et al. to manufacture a watchband from the composition of claims 1-9 with a reasonable expectation of success. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763